Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2005

USA v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2796




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Jones" (2005). 2005 Decisions. Paper 544.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/544


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                   Case No: 04-2796

                           UNITED STATES OF AMERICA

                                               v.

                                  BERNARD JONES,

                                           Appellant


                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                      District Court Crim. No.: 3-CR-01-0401-01
                    District Judge: The Honorable Edwin M. Kosik


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 15, 2005

               Before: SLOVITER, BARRY, and SMITH, Circuit Judges

                              (Filed: September 15, 2005)


                                       OPINION


SMITH, Circuit Judge.

      Bernard Jones was convicted of distribution and possession with the intent to

distribute 50 grams or more of crack cocaine, and of conspiring to do the same. On June

15, 2004, Jones was sentenced under the mandatory United States Sentencing Guidelines

                                           1
regime to 360 months’ imprisonment. The computation of the Guidelines range was

based in part on the Government’s position that it was “readily provable” that Jones was

involved in distributing between 500 grams and 1.5 kilograms of crack cocaine, that he

was the leader of a narcotics distribution organization, and that he possessed firearms in

connection with the drug offenses. None of these determinations were ever put to the

jury. In addition to challenging his sentence, Jones contends that the District Court erred

in restricting the cross examination of Agent Scott Fraley, and that Jones is therefore

entitled to a new trial.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231; this Court’s

jurisdiction is under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. We find no error on the

cross examination issue and will uphold Jones’s conviction.1 We will vacate the sentence

and remand the case for resentencing in accordance with United States v. Booker, 543

U.S. __, 125 S.Ct. 738 (2005). United States v. Davis, 407 F.3d 162, 164-65 (3d Cir.

2005) (en banc).




       1
          Jones contends that the District Court abused its discretion by not allowing cross
examination of Agent Fraley regarding accusations that he had “push[ed] the limits of acceptable
law enforcement practices” in other cases. Having reviewed the evidence of Fraley’s allegedly
“unethical and improper investigatory tactics,” the sidebar colloquy, and the District Court’s
ruling, we find Jones’s argument wholly without merit. The District Court was correct to
prohibit inquiry into these irrelevant and distracting allegations.

                                               2